REQUESTED BY: Senator Vard Johnson Nebraska State Legislature 2108 State Capitol Lincoln, Nebraska 68509
Dear Senator Johnson:
You indicate that the City of Omaha and Douglas County have agreed that the present county-city health department will become a county health department as of July 1, 1984. That is, they have agreed that after that date the health department will be under the control of the county and the city will not contribute to the funding of such department or have a department of its own. You ask if there are any statutory provisions which would need to be changed by legislation in order for this change to occur. There are not, as discussed below.
Neb.Rev.Stat. § 71-1627 (Reissue 1981) authorizes a county to establish a county health department. Under Neb.Rev.Stat. § 71-1635 (Reissue 1981), when the county board of any county thus creates a health department, every municipal health agency or department, except city hospitals, may be abolished, and said county health department may be given full control over all health matters in the county.
Under Neb.Rev.Stat. § 71-1628 (Reissue 1981) a county health department may cooperate with any city which has an established department of health in the establishment and maintenance of a city-county health department. The duration and nature of such an agreement shall be evidenced by resolutions of the city council of the city and county board participating. Such agreement shall be submitted to and approved by the Department of Health. This option was chosen by Douglas County and the City of Omaha back in 1949, effective January 1, 1950.
Now that the parties to that agreement want to exercise the option of a county health department with full control in the county and no city health department, we see no impediment in the above statutes. Thus no legislative changes are needed for the change from a city-county to a county health department to occur in this case.
Sincerely yours, PAUL L. DOUGLAS Attorney General Marilyn B. Hutchinson Assistant Attorney General